CTS Corporation
Form 10-K 2004 [form10k2004.htm]

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


EXHIBIT (10)(J)


AMENDMENT TO THE STOCK RETIREMENT PLAN FOR NON-EMPLOYEE DIRECTORS
ADOPTED DECEMBER 1, 2004

        The third paragraph of Section 2 of the Stock Retirement Plan for
Non-employee Directors (the “Plan”) shall be amended to read as follows:

        “On the second Tuesday in January 2004, the Company shall credit 800
Common Stock Units to the Deferred Stock Account of each person who is a
non-employee director of the Company on the last day of the immediately
preceding calendar year or who ceased to be a director during the immediately
preceding calendar year by reason of his retirement, disability or death,
provided however that if CTS common stock is not traded on the New York Stock
Exchange on the second Tuesday in January, Common Stock Units shall be credited
on the next preceding day on which CTS common stock is traded on the New York
Stock Exchange (the “Credit Date”). If the value of 800 Common Stock Units
exceeds $30,000 by more than 10%, (calculated by multiplying the number of units
times the closing price of CTS common stock on the New York Stock Exchange on
the Credit Date), the number of units granted on the Credit Date will be reduced
as necessary to bring the value to an amount approximately equal to $30,000,
without using fractional units.”

        The following shall be added as the fourth paragraph of Section 2 of the
Plan:

        “No Common Stock Units shall be credited to any director’s Deferred
Stock Account for services performed after December 31, 2003.”

        The following shall be added as the second paragraph of Section 3 of the
Plan:

        “No Common Stock Units shall be credited to any director’s Deferred
Stock Account as dividend equivalents for dividend payments made by the Company
after December 31, 2003. The value of any fractional Common Stock Units carried
forward pursuant to the preceding paragraph shall credited to each director’s
Deferred Stock Account and distributed as provided under Section 4.”